Citation Nr: 1000826	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2005 and May 
2008, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The credible evidence does not establish the occurrence 
of a personal assault during active military service.

2.  The Veteran does not have PTSD.

3.  The Veteran does not have a psychiatric disorder that is 
attributable to her active military service.


CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.655, 4.127 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the claim was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Pursuant to the Board's September 2005 remand, the Veteran 
was sent an October 2005 notice letter, whereby she was 
notified of the information and evidence needed to 
substantiate her claim of service connection.  The letter 
contained questionnaires regarding the aspect of stressors in 
conjunction with a posttraumatic stress disorder (PTSD) 
claim, including on the basis of a personal assault.  By way 
of a May 2008 notice letter, the Veteran was provided with 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the notice was not provided until 
after the RO initially adjudicated the Veteran's claim, the 
claim was properly re-adjudicated in September 2009, which 
followed the notice letters.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding her claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's available service treatment 
and personnel records have been obtained and associated with 
the claims file, as have treatment records from the VA 
Medical Centers (VAMCs) in Durham and Fayetteville, North 
Carolina.  Additionally, her Vocational Rehabilitation 
records have been obtained.  Pursuant to the Board's remands, 
the Appeals Management Center (AMC) obtained the Veteran's 
records from the Social Security Administration (SSA) in June 
2008.  Records from multiple private treatment providers 
identified by the Veteran have also been obtained.  In 
September 2009, the Veteran's representative contended that 
the records from SSA are not a matter of record.  However, 
the SSA records have clearly been obtained and have been 
associated with the claims file.  In addition, the AMC 
requested records from the United States Army Crime Records 
Center (CRC) in an attempt to obtain information regarding 
the Veteran's alleged in-service stressors relating to 
assault.  On three occasions in August 2009 and September 
2009, CRC informed the AMC that they have no such records.  
Further remand is not necessary to make additional requests 
in view of CRC's response indicating that no records are 
available.  Furthermore, the Veteran was afforded a hearing 
before the Board in August 2005, the transcript of which is 
of record.

With respect to a medical examination, the Veteran was 
provided a VA psychiatric examination in February 2007 in 
connection with her claim, the report of which is of record.  
That examination report contains some evidence by which to 
evaluate the Veteran's claim, particularly regarding the 
identification of her current psychiatric disorders.  In 
conjunction with the May 2008 remand, the Veteran was 
scheduled for another VA psychiatric examination in order to 
obtain a more complete examination report.  However, as 
explained in detail in the analysis section, the Veteran 
failed to report to the examination without good cause.  
Thus, VA's assistance in providing a medical examination and 
opinion was frustrated.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) requires the diagnosis to 
conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).

The regulations provide that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4) (previously 
38 C.F.R. § 3.304(f)(3)).

Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

A review of the Veteran's service treatment records does not 
reveal instances of complaints of, or treatment for, possible 
psychiatric symptoms.  No diagnosis of a psychiatric disorder 
is documented in the service records.  The psychiatric 
portion of her entrance examination in January 1975 and her 
separation examination in April 1978 were normal.  
Additionally, the Veteran's available service treatment 
records and personnel records do not document the occurrence 
of a sexual assault during service.

Although the service treatment records do not reference 
psychiatric problems, the Veteran does not contend that they 
contain any such treatment records.  Instead, she contends 
that she developed a psychiatric disorder as a result of 
stressful incidents that occurred during service, namely 
being forced into improper sexual relationships with 
servicemen with whom she worked.  In her June 2001 claim for 
benefits, the Veteran stated that she experiences emotional 
distress and depression with feelings of inadequacy.  She 
states that she is unable to maintain work or social 
relationships and she feels that everyone is against her.

The Veteran listed two incidents from service to which she 
attributed her symptoms.  In one instance, an unnamed 
serviceman with a rank of E-7 insisted on having sexual 
intercourse.  The Veteran refused the encounter and reported 
it to the company captain.  She states that nothing was done 
to the E-7 and she was retaliated against by being forced to 
report to another company within the same battalion the next 
day.  Subsequently, a Sergeant J.B. assigned the Veteran to 
be his private secretary.  The Veteran states that J.B. 
forced her to have a sexual relationship with him or he would 
have put her out of the Army.  She states that she 
subsequently entered into the relationship and had a son as a 
result even though J.B. was married.

A substantial amount of post-service medical records were 
obtained after the Veteran filed her claim.  VA treatment 
records from the Durham and Fayetteville VAMCs, dated from 
January 1999 to October 2001, show that the Veteran was first 
seen for complaints of depression by VA at the Fayetteville 
VAMC in April 1999 when she reported feeling somewhat 
depressed lately.  Medical records from the 1990s were 
subsequently obtained from multiple private treatment 
providers identified by the Veteran.  Many of the providers 
treated the Veteran for conditions other than that of a 
psychiatric nature.  A Dr. G.B.M. began treating the Veteran 
for rheumatoid arthritis in 1995.  An October 1996 record 
from Dr. G.B.M. indicates that the Veteran was requesting 
help with depression.  At that time, the Veteran was drinking 
alcohol to help when she felt depressed.  She was 
experiencing an increase in symptoms such as crying, sleep 
difficulties, and suicidal ideations.  Records from December 
1996 and March 1997 also list depression as a problem 
resulting in treatment with anti-depressants.  No reference 
to military service was made at that time.  The Veteran 
identified a Dr. R.C. who treated her for mental health 
problems.  In April 2002, Dr. R.C. responded that he was 
unable to locate any records and unable to recall the 
patient.

In May 2002, the Veteran submitted a statement wherein she 
provided additional detail of the alleged in-service 
incidents involving the improper sexual relationships.  She 
identified a service treatment record from Womack Army 
Hospital as evidence of her mental and emotional problems.  
She stated that she drank rubbing alcohol because she was 
having so many problems after being sexually harassed by the 
E-7 serviceman.  An emergency room report from Womack Army 
Hospital, dated in January 1977, is included in the service 
treatment records.  The record indicates that the Veteran 
accidentally drank wood alcohol and that she spit it out when 
she recognized the taste.  There was no reference to a 
psychiatric disorder or complaints of mental problems.  The 
diagnosis was headaches secondary to wood alcohol.  
Nevertheless, the Veteran stated that the doctor noted that 
it was an accident only to keep her out of more trouble for 
trying to commit suicide.  The Veteran also restated that 
Sergeant J.B. forced her to have a long relationship 
beginning January 1978 that lasted until after her period of 
military service.  In her January 2003 notice of 
disagreement, the Veteran reiterated that she believes that 
her emotional and mental problems resulted from military 
service and that evidence of emotional and mental damages are 
documented in her service records.

VA treatment records, dated from November 2002 to May 2003, 
were obtained from the Durham VAMC.  They are negative for 
psychiatric treatment except for a May 2003 record that 
included a positive depression screen.  At that time, the 
Veteran's affect and conversation was somewhat scattered.  
The assessment was depression.

In October 2003, the Veteran perfected her appeal with 
respect to her psychiatric disorder claim and requested a 
hearing.  She stated that her mental and emotional distress 
condition did in fact result from her military service.  In 
November 2003, the Veteran's sister submitted a statement 
indicating that the Veteran's demeanor changed from when she 
entered military service compared to when she returned from 
military service.  Her sister states that the Veteran was 
outgoing, vibrant, and delightful prior to military service.  
However, after service, her sister states that the Veteran 
was depressed and emotionally distressed.  The Veteran's 
sister believes that this occurred as a result of the 
relationship with the serviceman who is the father of the 
Veteran's son.  Her sister states that the Veteran's mental 
condition has not stabilized over the many years since she 
was forced to participate in the improper relationship.

As noted previously, the Veteran was afforded a hearing 
before the Board in August 2005.  At the hearing, the Veteran 
and her representative contended that the Veteran was a 
victim of sexual harassment during military service and, when 
she attempted to report the incident, she was subjected to a 
hostile working environment.  They stated that after she was 
transferred to a new unit, she was again subjected to sexual 
harassment and that relationship led to the birth of her son.  
With respect to current symptoms, the Veteran testified that 
she is depressed all the time.  She also experiences anger 
and nightmares, including as a result of post-service 
interaction with VAMC employees.  She indicated that, in 
September 2004, she had become violent towards, or wished 
violence on, a VA nursing aide who was harassing her.  During 
the hearing, the Veteran identified a third personal assault 
that allegedly occurred during basic training.  She stated 
that she was raped at a hotel when she was stationed at Fort 
Jackson for basic military training.

At her hearing, the Veteran submitted additional medical 
evidence relating to her claim.  A November 2004 discharge 
summary from the North Carolina Division of Mental Health 
reflects that the Veteran was admitted for suicidal ideation, 
vague thoughts of people after her, and homicidal ideation 
towards those people.  The Axis I discharge diagnosis was a 
delusional disorder.  A December 2004 entry from the mental 
health clinic at the Fayetteville VAMC contains diagnoses of 
PTSD and major depression.  It was noted that the Veteran had 
voiced homicidal ideation towards a VA employee with whom she 
was angry for calling the police while she was at the VAMC.

In February 2005, she was again seen by North Carolina 
Division of Mental Health.  The Veteran reported experiencing 
stress associated with people that were harassing her and 
persistent problems sleeping.  She denied a history of 
psychiatric treatment, but the psychiatrist noted that there 
was a prior history.  Mental status examination indicated a 
stressed mood and thought content that appeared to be 
significantly delusional marked by paranoid ideation.  The 
assessment was a psychiatric disorder not otherwise 
specified.  In July 2005, the Veteran was seen at the 
Goldsboro Psychiatric Clinic by Dr. E.W.H.  The Veteran gave 
a history of being sexually harassed and raped while in basic 
training as well as experiencing nightmares in the Army.  She 
reported current symptoms of nightmares, flashbacks, panic 
attacks, sleep impairment, intrusive thoughts, startle 
response, hypervigilance, impaired memory, anger, 
hallucinations, depression, lack of energy, helplessness, and 
sometimes suicidal.  Dr. E.W.H. stated that the Veteran is 
unable to sustain social or work relationships because of her 
service-connected PTSD.  Dr. E.W.H. provided Axis I diagnoses 
of chronic PTSD and chronic major depression.

At her hearing, the Veteran also submitted statements in 
which she explained how the sexual harassment occurred at the 
Fayetteville VAMC in September 2003 and how the other VA 
employees were protecting the harasser.  She stated that the 
events were akin to reliving the harassment that occurred 
during military service.  The Veteran also recalled how 
several employees at the VAMC issued false statements about 
her and that they were barring her from receiving treatment 
at the facility when she returned one year later.  She stated 
that she was able to tape record several of the conversations 
evidencing the severe treatment by the VA employees.

After her hearing, the Veteran submitted treatment records 
from the Cumberland County facility of the North Carolina 
Division of Mental Health.  The records relate to treatment 
from January 1993 to October 1993.  At that time, she 
complained of symptoms of stress, restlessness, difficulty 
sleeping, racing thoughts, and having a hard time coping with 
class.  The Veteran stated that she was having trouble with 
her housing authority and felt that they were out to get her.  
She also reported receiving treatment in 1987 when she was 
experiencing anxiety.  The Veteran was prescribed an anti-
depressant, but failed to show for future treatment.  She was 
diagnosed with an adjustment disorder.

In response to the October 2005 notice letter questionnaire 
regarding PTSD stressors, the Veteran submitted statements 
whereby she reiterated the events of the three alleged in-
service stressors: the rape in basic training, the sexual 
harassment by the E-7, and the sexual harassment by J.B.  She 
also alleged two more in-service stressors.  The Veteran 
stated that, beginning in 1976, a Sergeant F.R. assaulted her 
and subsequently stalked her over the next several years.  
She stated that she filed a lawsuit against him that was 
dismissed.  She also stated that she saw F.R. on several 
occasions after military service, as recently as in 2000, and 
that she was still frightened of him.  The Veteran also 
stated that she was assaulted by a serviceman with a rank of 
E-4 while she was working in a truck.  She stated that the 
assault occurred in 1976.  The Veteran maintained that she 
did not experience any problems with anxiety or depression 
prior to service and that she has experienced the symptoms 
since the claimed events took place.

In November 2005, the Veteran submitted statements from her 
mother, five sisters, and her son.  Her siblings and mother 
state that they recall witnessing, or remember the Veteran 
relating to them, the stalking by F.R., as well as the sexual 
harassment and rape that took place during the Veteran's 
military service.  Additionally, they stated that the events 
caused her to change and exhibit psychiatric symptoms. In 
September 2006, the Veteran's VA Vocational Rehabilitation 
file was associated with the claims file.  The file primarily 
contains correspondence between the Veteran and VA as well as 
information regarding education opportunities.  The file 
contains duplicate VA records referencing treatment for PTSD 
and depression in 2003 and 2004.

Pursuant to the Board's September 2005 remand, the Veteran 
underwent VA psychiatric examination in February 2007.  Dr. 
M.V.M. reviewed the claims file and evaluated the Veteran.  
When Dr. M.V.M. asked the Veteran whether she was tape 
recording the interview, the Veteran denied doing so.  Later 
in the week, she informed the Durham VAMC that she did record 
the interview.  Dr. M.V.M. provided a primary Axis II 
diagnosis of paranoid personality disorder.  He indicated 
that the DSM-IV criteria were met for that diagnosis as the 
Veteran:  had a pervasive pattern of distrust and 
suspiciousness such that the motives of others are 
interpreted as malevolent; suspected, without sufficient 
basis, that others were deceiving her; was reluctant to 
confide in others due to unwarranted fear that the 
information will be used maliciously against her; bore 
persistent grudges and was unforgiving of perceived slights; 
and was vigilant for attacks on her character or reputation 
that were not apparent to others.  Dr. M.V.M. also provided 
an Axis I diagnosis of major depressive disorder based on the 
Veteran's report of depressed mood, insomnia, poor appetite, 
low energy, and poor concentration.

Significantly, Dr. M.V.M. found that a diagnosis of PTSD 
could not be established.  He stated that the Veteran 
reported several sexual assaults that would qualify as 
"criterion A" traumas, but that she was not able to 
participate in the interview to a degree required to 
establish major psychiatric symptoms.  In the report, it was 
noted that the Veteran believed that her psychiatric symptoms 
were related to her military service, specifically her 
experiences of five different sexual assaults.  The five 
reported assaults were the same five identified by the 
Veteran in October 2005 in response to the PTSD stressor 
questionnaire.  The Veteran's reported symptoms did not meet 
the degree of severity required to establish a DSM-IV 
diagnosis of PTSD according to Dr. M.V.M.  Mental status 
examination reflected that the Veteran was uncooperative at 
time in the interview.  She politely refused to answer 
certain questions and terminated the interview when the line 
of questions was not to her satisfaction.  To the extent an 
examination was conducted, the Veteran had a nervous mood, 
guarded affect, and a linear and goal-directed thought 
process.  The Veteran did not have suicidal ideation, 
homicidal ideation, or hallucinations.  She did value the 
belief that VA had mounted a conspiracy against her.  Dr. 
M.V.M. stated that his opinion should be held to a reasonable 
degree of medical and psychiatric certainty and the opinion 
was based on the medical record and psychiatric evaluation.

Additional VA treatment records were subsequently added to 
the file.  A record from February 2006 indicates that the 
Veteran reported a history of diagnosed depression in the 
early 1980s.  Major depressive disorder was provided as a 
diagnosis.  In March 2006, a VA physician stated that the 
Veteran's symptoms were most consistent with a psychotic 
disorder possibly with a mood component, such as bipolar 
disorder or schizoaffective disorder.  The other possibility 
was that the Veteran had an autoimmune-based neuropsychiatric 
disorder in conjunction with her history of rheumatoid 
arthritis.  A December 2006 record documented a complaint of 
depression and nightmares.  The Veteran stated that her 
nightmares were the result of being raped during military 
service and included nightmares about VA.  She was prescribed 
medication for mood stabilization.  Later in December 2006, 
the Veteran was diagnosed with a psychiatric disorder not 
otherwise specified.  It was noted that she had symptoms of 
non-bizarre paranoia that focused and centered around VA.  In 
August 2007, the Veteran was seen for an evaluation after she 
requested anti-depressant medication.  The VA physician 
provided a diagnosis of a mood disorder not otherwise 
specified.  Psychotic features and bipolar disorder were to 
be ruled out.

As noted previously, SSA records were obtained in June 2008 
pursuant to the Board's two remands.  The SSA records contain 
many irrelevant or duplicative medical records.  A 
psychiatric evaluation was conducted in April 2006 in 
connection with the Veteran's SSA determination.  A Dr. A.M. 
noted the Veteran's reports of alleged sexual trauma during 
military service when the medical history was recorded.  
After examining the Veteran, Dr. A.M. diagnosed the Veteran 
with a history of polysubstance use, dependence, and abuse, 
now in complete remission.  Dr. A.M. suggested that the drug 
use may be the etiology of the Veteran's paranoia and 
psychotic thinking.  Dr. A.M. also provided a diagnosis of 
psychosis not otherwise specified and an Axis II diagnosis of 
a severe histrionic personality disorder.  Notably, Dr. A.M. 
stated that a diagnosis of PTSD was entertained but rejected.  
A May 2006 physical evaluation included a diagnosis of 
depression and a history of rape and sexual abuse based on 
the Veteran's reported history.  Despite indications that the 
Veteran had been found to be disabled by SSA at an earlier 
date, SSA found the Veteran to be disabled as of September 
2005 as the result of mood disorders and anxiety-related 
disorders.

The Board remanded the claim in May 2008 to, in part, afford 
the Veteran another VA psychiatric examination and medical 
opinion in order to form a more complete picture of the 
Veteran's psychiatric disorders and their etiology.  The 
Board made a specific allowance for the examination to be 
scheduled at a VA facility other than Fayetteville.  In 
October 2008, the AMC requested that an examination be 
scheduled at the Durham VAMC.  The examination request was 
cancelled and rescheduled in December 2008 for February 2009.  
A letter informing the Veteran of the examination is of 
record.  Prior to the examination, the Veteran stated that 
she was unable to attend the examination on account of:  
experiencing illnesses that prevent her from getting out of 
bed for long periods; the Durham VAMC terminating her 
treatment services and medical care; mental and emotional 
distress as the result of action by Durham VAMC employees; 
false statements in her medical records created at the Durham 
VAMC; and filing an administrative tort claim against VA, 
including the Durham VAMC.  Thereafter, the AMC was able to 
schedule a VA examination at a facility other than Durham or 
Fayetteville-at the Salisbury VAMC in August 2009.  The 
Veteran was notified of the examination; however, she 
cancelled the appointment on account of having some legal 
action against VA.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be evaluated 
based on the evidence of record for an examination scheduled 
in conjunction with an original compensation claim.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2009).

In this case, the Board does not find that good cause has 
been shown for the Veteran's failure to report to an 
examination.  The Veteran has made it clear that she will not 
report to either the Fayetteville or Durham VAMC primarily on 
account of the adversarial history between herself and those 
two facilities.  Thus, the AMC identified a third facility 
(Salisbury).  Despite the accommodations, the Veteran failed 
to report to the scheduled examination on her own accord.  
The Board does not consider legal action against VA as good 
cause in the context of 38 C.F.R. § 3.655.  Accordingly, the 
claim will be adjudicated on the merits based on an 
evaluation of the evidence of record.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a psychiatric disorder that is 
attributable to her active military service.  The evidence 
does not establish the existence of an in-service injury or 
disease possibly related to a psychiatric disorder.  The 
Veteran was not treated for psychiatric symptoms and her 
April 1978 separation examination was normal.  The Board 
finds the contemporaneous psychiatric evaluation and the lack 
of treatment for psychiatric symptoms (despite documentation 
of the Veteran seeking treatment for other problems, such as 
menstrual problems, mild acne, a head laceration, athlete's 
foot, and swollen eyelids) to have more credible value than 
the Veteran's statements (and those of her family) of 
experiencing in-service psychiatric symptoms that were made 
many years later.  The Board does not concur with the Veteran 
and her family that the January 1977 incident involving the 
ingestion of wood alcohol represents evidence of in-service 
psychiatric problems, or an attempt of suicide.  The service 
treatment record concerning the incident clearly notes that 
it was an accidental drinking of the alcohol and that the 
Veteran spit it out once she recognized the taste.  There is 
no follow-up service record suggesting that the Veteran was 
suffering from a psychiatric disorder or was a suicide risk.  
The actual information documented in the service record is 
considered by the Board to be more probative on the matter 
than the statements provided by the Veteran and her family 
many years later in the prosecution of her claim.

Regarding PTSD service connection claims, the regulations 
allow for an in-service stressor to be considered as the in-
service "injury."  The Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor 
if the claimed stressor is related to the Veteran's 
engagement in combat.  See 38 C.F.R. § 3.304(f)(2).  As there 
is no evidence that the Veteran engaged in combat or that the 
claimed in-service stressors are related to combat, that 
provision is not for application.  The Veteran's service 
treatment and personnel records are completely devoid of 
official documentation of her claimed in-service personal 
assault.  This is so for each of the five alleged assaults.  
Nevertheless, as noted previously, the regulations provide 
for the idea that credible supporting evidence that a claimed 
in-service stressor occurred may come from sources other than 
the Veteran's service records when a PTSD claim is based on 
in-service personal assault.  See 38 C.F.R. § 3.304(f)(4).

Other than statements from her family members in 2003 and 
2005, the Veteran has not submitted evidence from other 
sources, such as from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
physicians, pregnancy tests or tests for sexually transmitted 
diseases, or statements from roommates, fellow service 
members, or clergy.  The lack of this type of supporting 
evidence is negative evidence in the sense that the Veteran 
and her family have indicated that the Veteran reported some 
of the claimed assaults to her superiors, military police, 
and personnel from the Judge Advocate General (JAG), and was 
involved in disciplinary actions involving the alleged 
responsible parties.  Additionally, they have indicated that 
the Veteran was involved in a lawsuit with at least Sergeant 
J.B. and Sergeant F.R.  Yet, the Veteran had not provided any 
actual documentation relating to any of the complaints or a 
lawsuit.  Moreover, CRC did not have any records concerning 
an assault.

In addition, other than the statements from the Veteran and 
her family concerning behavioral changes, there is no 
circumstantial evidence of behavioral changes that may 
constitute credible evidence of a stressor.  There is no 
evidence in the Veteran's personnel records of a request for 
a transfer to another military duty assignment, deterioration 
in work performance, substance abuse, episodes of depression, 
panic attacks, or anxiety without an identifiable cause, or 
unexplained economic or social behavior changes.  Besides one 
instance of failing to show on time for company formation at 
Fort Gordon in September 1975, the Veteran's military 
performance record appears to be more than satisfactory.  A 
letter from her Colonel in October 1975 indicates that the 
Veteran performed her military duties in a superior manner 
and graduated in the top ten percent of her class at the 
United States Army Signal School.  The Colonel stated that 
the Veteran's outstanding performance and accomplishments 
were most commendable.  In October 1976, the Veteran was 
promoted within the 50th Signal Battalion.  A November 1976 
performance evaluation reflects that the Veteran was a very 
reliable soldier, dependable, and one of the few women that 
fully participated in physical training.  It was also noted 
that the Veteran was a truly outstanding soldier who was 
knowledgeable in her duties and performed them with pride.  
She was capable of carrying out orders without constant 
supervision and successfully worked with others.  The 
evaluation was signed by her Section Chief, Platoon Leader, 
and Commander.  Another evaluation was submitted in November 
1977.  It was stated that the Veteran demonstrated fine 
qualities and always tried to carry out any assignment in a 
military manner.  Although her leadership abilities left a 
lot to be desired, the Veteran displayed high personal 
standards and took great pride in her dress and military 
appearance.  This type of information regarding the Veteran's 
performance spanning much of her period of active service is 
not an indicator to the Board of evidence of behavioral 
changes suggestive of a personal assault.

The Board does not find that the lay statements submitted by 
the Veteran and her family constitute sufficient credible 
evidence of the occurrence of any one of the five claimed in-
service assaults.  All of the information and evidence 
contained in the service records, along with what is not 
contained in the records (e.g., actual documentation of any 
complaints, disciplinary actions, or lawsuits), weighs 
against those statements.  Additionally, the statements have 
less value than statements provided at or near the time of 
the alleged incidents.  Moreover, the Veteran lacks 
credibility given the internal inconsistency when she added 
in-service stressors as the claim process moved forward even 
though such incidents were presumably traumatic and would 
have been mentioned at an earlier date.  

The Board also finds that the medical evidence shows that the 
Veteran does not in fact have PTSD.  Despite their 
inadequacies as to the origin of the Veteran's psychiatric 
disorders, the February 2007 VA psychiatric examination 
report and the April 2006 SSA psychiatric evaluation 
constitute the best evidence regarding the actual diagnoses 
of her psychiatric disorders.  Dr. M.V.M. was able to review 
the claims file and documented the relevant medical history.  
Dr. A.M. was able to review some of the same records that had 
been obtained by SSA.  The reports show similar results in 
the fact that both doctors identified the significance of the 
Veteran's personality disorder.  Dr. M.V.M. characterized it 
as a paranoid personality disorder and Dr. A.M. characterized 
it as a severe histrionic personality disorder.

The Board notes that personality disorders are not diseases 
or injuries for compensation purposes and may not be service 
connected except as provided for in 38 C.F.R. § 3.310(a).  
38 C.F.R. §§ 3.303(c), 4.127 (2009).

Although the doctors varied in their Axis I diagnoses-major 
depressive disorder versus history of polysubstance abuse and 
a psychotic disorder-both Dr. M.V.M. and Dr. A.M. clearly 
pointed out that the Veteran did not have PTSD.  Dr. M.V.M. 
determined that the criteria were not met even with 
consideration of the five claimed in-service stressors.  Dr. 
A.M. entertained the idea of a diagnosis of PTSD, but 
rejected it.  The Board finds these two reports to be more 
probative than the VA treatment records from 2003 and 2004 
reflective of treatment for PTSD, and Dr. E.W.H.'s diagnosis 
of PTSD in July 2005.  Those PTSD diagnoses were not made 
with a review of the type of evidence that Dr. M.V.M. and Dr. 
A.M. were able to review and they were not supported by the 
type of detailed analysis that is contained in the February 
2007 and April 2006 reports.  Moreover, a transcription by a 
medical professional of a history provided by the Veteran 
does not transform the information into accurate evidence.

To the extent the evidence establishes that the Veteran had a 
psychiatric disorder, be it a personality disorder, major 
depressive disorder or other mood disorder, a history of 
substance abuse, or a psychotic disorder, the Board does not 
find that there is sufficient evidence to attribute any of 
the current diagnoses to her active military service.  
Neither Dr. M.V.M. or Dr. A.M. related any of the Veteran's 
psychiatric disorders to her military service.  As noted 
previously, the Board remanded the claim in order to obtain a 
more complete medical examination with a medical nexus 
opinion, but the developmental step was never accomplished as 
a result of the Veteran failing to report to the examination.  
Thus, based on the best evidence of record, the Board 
concludes that service connection is not warranted for a 
psychiatric disorder.  See 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that a psychosis manifested itself to a compensable 
degree within one year of the Veteran's separation from 
military service.  Psychotic symptoms were not identified 
until many years after service.  Thus, service connection is 
not warranted for a psychosis on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the greater weight of the evidence is 
against the Veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


